Case 2:19-cv-00704-JLB-MRM Document 22 Filed 08/19/20 Page 1 of 1 PageID 77




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

LOUINER LOUIS,

             Plaintiff,

v.                                             Case No.: 2:19-cv-00704-JLB-MRM

WAL-MART ASSOCIATES, INC.,

             Defendant.
                                        /

                                       ORDER

          The parties have filed a Notice of Settlement. (Doc. 21.) Pursuant to Local

Rule 3.08(b), this action is DISMISSED, subject to the right of any party within sixty

days to: (1) submit a stipulated form of final order or judgment; or (2) move to reopen

the case for good cause. The Clerk is directed to close the case.

      ORDERED in Fort Myers, Florida, on Wednesday, August 19, 2020.
